Citation Nr: 1826891	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for varicocele.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection a left upper extremity disability.

5.  Entitlement to service connection for a left lower extremity disability.

6.  Entitlement to service connection for a right lower extremity disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to April 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

Although the appeal was characterized as one from a May 2013 rating decision, the Board finds that the Veteran's "claims" following the August 2011 and August 2012 rating decisions are sufficient to constitute a notice of disagreement (NOD) as to these six service connection claims.  Cf. 38 C.F.R. § 20.201 (2015) (requiring NODs to be submitted on a standardized VA form).  Thus, the Board finds that the appeal is from original denials rather than claims to reopen requiring new and material evidence.

The Veteran had a hearing before the Board in March 2015.  At the hearing, the record was held open 60 days and additional evidence was received.



REMAND

Seizure Disorder

The Veteran contends that he has a seizure disorder that began during service.  He received his only VA examination for this claim in March 2011.  The examiner noted that no seizure disorder was found.  However, at the examination the examiner also highlighted that while in service there was a question of possible seizure disorder amongst other explanations for unusual behavior, but that the Veteran had not had a diagnosis of a seizure disorder since service and he was unable to provide a coherent history.  The examiner also noted that the Veteran was "stoned" during the examination and that the Veteran would have to be sober for at least three months preferably in an in-patient detox facility before a repeat EEG would have any value.  At the time, the Veteran stated he was not interested in rehabilitation or sobriety.

A present disability is the threshold requirement to service connection.  It appears from the Veteran's March 2011 examination that substance abuse may have affected the EEG performed to determine whether the Veteran in fact has a seizure disorder.  Since no VA examination for this claimed disability has been conducted since March 2011, the Board finds a new examination warranted.  It should be emphasized that the Veteran's sobriety could be crucial to a proper diagnosis with regard to this issue.

Varicocele

The Veteran is seeking service connection for a left testicle varicocele.  A left testicle varicocele was noted at his May 2001 entrance examination, and it was described as asymptomatic.  Thus, this claim is one of service aggravation.  In a statement received in August 2014, the Veteran reported that the marching during military service contributed greatly to his condition and there The Board finds that this indicates some suggestion of aggravation during service, and therefore a VA examination should be obtained with a medical opinion addressing the possibility of in-service aggravation.

Back Disability

The Veteran contends that he has a back disability that was incurred in service.  He contended that due to strenuous activity in service he started to have back pain.  He received a VA examination for this claim in March 2011.  The diagnosis provided was of mild thoracolumbar scoliosis and moderate disc narrowing noted at L5-S1.  The examiner opined that the back disability was less likely than not incurred in service.  The rationale was that there was no back injury found in the service medical records and there was no treatment for, nor mention of, a spine condition from the time of separation from service in 2003 until the Veteran's mention of scoliosis in 2010.  

The Board finds the rationale for the medical opinion not wholly adequate.  This is so because the Veteran contends that it was strenuous activity in general during service that began to make his back hurt, rather than a discrete injury noted in the records.  Furthermore, in a February 2003 report of medical assessment the Veteran stated that he had questions concerning his back.  In the comments section of that same form, a medical professional noted that the Veteran's "LBP" or low back pain was ongoing.  As such, the Board finds that an addendum opinion is warranted to determine whether the Veteran's present back complaints are related to service.  

Upper and Lower Extremity Disabilities

In April 2012, the Veteran claimed service connection for a nerve condition of the left upper extremity as potentially due to guarding his service-connected right shoulder.  He further contended his right and left lower extremities may be due to his claimed back disability.  The Veteran had a peripheral nerves examination conducted in April 2013.  The diagnosis was of neuropathy of the right upper extremity, but the examiner appears not to have described or opined on the Veteran's other nerve complaints related to his left upper and right and left lower extremities.  In a statement received in August 2014, the Veteran has made clear he believes that when he does too much heavy activity pain moves down his back and affects his pelvis making it difficult for him to walk.  Because a VA examination has not been conducted pertinent to his claimed nerve disabilities of these extremities, a remand is warranted.

In light of the Board's remand, updated treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records not already associated with the claims file, including updated VA treatment records since May 2017.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed seizure disorder.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed seizure disorder had its onset during service or is otherwise causally related to service.  If a diagnosis cannot be rendered, the examiner should clearly explain why.

Complete rationales should be provided for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination to address whether the Veteran's left testicle varicocele was aggravated by service.  The entire claims file should be reviewed by the examiner.

The examiner should first identify whether the Veteran presently has a left varicocele.

With regard to the Veteran's pre-existing left varicocele noted at entrance, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left varicocele increased in severity during service.

If so, the examiner should then provide an opinion as to whether it is undebatable (minds would not differ on a medical basis) that the increase was due to the natural progress of the disease.

Complete rationales should be provided for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed back disability.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disability had its onset during service or is otherwise causally related to service.  The examiner should specifically address the Veteran's February 2003 report of ongoing low back pain.  

Complete rationales should be provided for all opinions expressed.

5.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed left upper extremity nerve disability.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left upper extremity disability is proximately due to, or the result of, his service-connected right shoulder disability.  

Complete rationales should be provided for all opinions expressed.

6.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed right and left lower extremity nerve disabilities.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right and left lower extremity disabilities are proximately due to, or the result of, his claimed back disability.  

Complete rationales should be provided for all opinions expressed.

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the m matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

